Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Amendment
The amendment filed 08/09/2022 has been entered.  As directed by the amendment: claim 1 has been amended.  Therefore claims 1-15 are pending examination on the merits.
The amendment is sufficient in overcoming the previously indicated grounds of rejection of claims 1-10 under 35 USC 103.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As detailed in the Interview Summary dated 06/22/2022, the proposed amendment “would overcome the grounds of rejection of claim 1 under 35 USC 103.” 
Applicant has provided no arguments traversing the rejections under 35 USC 112 (a, b) or the prior art rejections of claims 11-15 (with claims 11 and 12 being independent claims and claims 13-15 depending directly from claim 12).
With respect to the 112 rejections, the examiner notes that the aforementioned rejections depend on an interpretation under 35 USC 112 (f).  The examiner notes that amending the claims so that interpretation under 35 USC 112 (f) is not taken, would overcome these rejections. As an illustrating example, amending “transfer device” to include structural language would obviate the use of 35 USC 112 (f) such that the associated rejections would likely be overcome.
As claims 11-15 do not depend on claim 1 and are presented without amendments or arguments traversing the previously indicated grounds of rejection, the examiner merely repeats the aforementioned in this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transfer device in claims 1, 11, and 12; workpiece fixing device in claim 4; and detecting element in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations transfer device in claims 1, 11, and 12, workpiece fixing device in claim 4, and detecting element in claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” and “element,” respectively, coupled with functional language “…configured to transfer/for transferring at least one of the support elements from a first position into at least one further position…” (claims 1, 11, and 12; transfer device), “…for fixing the flat workpiece…” (claims 4 and 13; fixing device), and “…for detecting at least one support element…” (claim 6; detecting element) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “transfer,” “fixing,” and “detecting” convey only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Transfer Device: Figure 1 and paragraph 0072 refer to reference 22 as a transfer device that includes “transfer rails, on which the workpiece support 31 is arranged to be movable in the X direction” and “at least one drive device of the processing machine 15.”
Fixing Device: Paragraph 0017-0018 repeat the same claim language while paragraph 0019 states that the fixing device comprises at least one stop.  Paragraph 0072 refers to reference 21 as the fixing device for fixing workpiece 24 to base 16.  
Detecting Element: Paragraph 0026 discloses “Sensors such as but not limited to a camera, a distance sensor or a position-sensitive mechanical stop can be used as means for detection.” Paragraph 0074 refers to reference 26 as the means for detecting.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 12 each recite a “transfer device for transferring…” which is interpreted under 35 USC 112 (f). The written description, with respect to Figure 1 and paragraph 0072, discloses transfer device 22 including “transfer rails, on which the workpiece support 31 is arranged to be movable in the X direction” and “further comprises at least one drive device of the processing machine” (emphasis added).  Paragraph 0078 discloses “…the transfer device 22 has its own control device 41 comprising a computing device 42, which processes the detection data into control commands and initiates the transfer of one or more support elements 35 from a first position into a further position” and that “the transfer device 22 has its own drive device (not shown).”  Here, the specification does not make it clear what structure(s) are intended to encompass the drive device, and what structure(s) are, conceivably, excluded.  For instance, is the drive device a servo controlled motor, a linear actuator, a pneumatic bellows, an articulated robot, a pulley and/or gear arrangement, etc.? “Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976). The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973).
Claims 4 and 13 recite a workpiece fixing device for fixing the workpiece which is interpreted under 35 USC 112 (f).  The written description, in paragraphs 0017-0018 repeat the same claim language while paragraph 0019 states that the fixing device “advantageously comprises at least one stop.”  Paragraph 0072 refers to reference 21 as the fixing device for fixing workpiece 24 to base 16. Here, the written description does not make it clear what structure(s) are included/excluded from “at least one stop.  Within context of the disclosure “stop” is defined as “a device or means that obstructs, blocks, or plugs up” (www.thefreedictionary.com, noun, definition 4, viewed on 01/20/2022).  One of ordinary skill in the art, upon reading the disclosure, would not be reasonably apprised as to what structure(s) satisfy the “at least one stop.”  In this case, the specification does not make it clear what constitutes the claimed fixing device.  For instance, would a vice grip or clamp, fastener, vacuum suction, etc. read on the fixing device? “Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976). The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Claim limitations “transfer device” and “workpiece fixing device” (claims 1, 11, and 12, and claims 4 and 13, respectively) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As detailed above, the instant disclosure does not make it clear what structure(s) are intended to perform the respective claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation).
Note: all citations are to the submitted machine translation provided with the IDS dated 04/21/2020.
Regarding claim 1, Horiguchi teaches a workpiece support for a processing machine for flat workpieces (paragraph 0001, Background of the Invention, “the present invention relates to a plate material processing table of a laser processing machine in which a support member supporting a plate material is not damaged by the laser light when the plate material is cut by the laser light”) (Figures 3-5; plate material 10), the workpiece support comprising: 

    PNG
    media_image1.png
    483
    594
    media_image1.png
    Greyscale

Figure 4 of Horiguchi (annotated to show support plane)

support elements (12) (paragraph 0019, support rod 11 is provided with rotating member 12, where 12 is “a large steel ball is seated on the bearing steel ball” where the “large steel balls freely rotate”), each of which form a plurality of support points for the workpieces (10) (As support elements 12 are taught as being large steel balls that freely rotate, then they inherently form a plurality of support points based on the free rotation of the balls), and which span a workpiece support plane (indicated by the annotated arrow, which is taken as a horizontal plane existing between the point of contact between 12 and 10) for the flat workpiece (10) (see also paragraph 0012; “the plate material 10 is held on each support 8 of the holding device”), wherein: 

    PNG
    media_image2.png
    689
    514
    media_image2.png
    Greyscale

Figure 3 of Horiguchi (annotated to show movement of support elements)
a transfer device configured to transfer at least one of the support elements from a first position into at least one further position [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (guides 14 “provided laterally are fitted between the holders 16, 16 at both ends in the housing 13 of one row of the support tools in the width of the plate member 10” and “screw shaft 15 is loosely inserted between the two housing guides 14, 14”-para. 0016) (para. 0017; motor 21 actuates worm 23 and wheel 24 and drives screw shaft 15) (para. 0023; motor 31 and 21 move each support 8, which houses support element 12, in the feeding direction of material 10 and a direction perpendicular thereto) (para. 0005 states that movement is in one or both of width and feeding directions of the plate material) (Figure 3 shows the width and feeding directions; i.e., the horizontal and vertical directions, where at least one of the support elements 12 moves from a first position into at least one further position-indicated by the smaller arrows) [Here, the transfer device that is configured to transfer at least one of the support elements is considered to be the at least one drive 21, 31 the drives screw shaft 15 that moves the at least one support element along guides 14], wherein 
at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (as detailed above, and shown in Figures 3 and 4); 

    PNG
    media_image3.png
    420
    293
    media_image3.png
    Greyscale

Figure 5 of Horiguchi
the at least one support element is a non-driven support element (paragraph 0019, support rod 11 is provided with rotating member 12, where 12 is “a large steel ball is seated on the bearing steel ball” where the “large steel balls freely rotate”) and has an axis of rotation around which the at least one support element is rotatable (axis of rotation is taken as the axis passing through the center of 12 and proceeding into/out of the page); 

    PNG
    media_image4.png
    680
    533
    media_image4.png
    Greyscale

Figure 4 of Horiguchi (annotated to show support plane and axis of rotation)
the axis of rotation is aligned parallel to the workpiece support plane (As shown above) 
the entire workpiece support is configured to be displaceable along the support plane (as detailed above, the entire workpiece support is displaceable along the support plane in the X and Y directions); and 

    PNG
    media_image5.png
    680
    533
    media_image5.png
    Greyscale

Figure 4 of Horiguchi (annotated to show adjacent support elements on axis of rotation)

the support elements (12) comprise at least two adjacent support elements arranged on the axis of rotation (As shown above.).
Regarding claim 2, Horiguchi, as applied to claim 1, teaches each claimed limitation and further teaches a plurality of the support elements (12) each have an axis of rotation around which the respective support element is rotatable (as detailed above in claim 1), wherein the axes of rotation are aligned parallel to the workpiece support plane (as detailed in claim 1 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Weihe et al. (U.S. Patent 4911284), hereinafter Weihe.
Regarding claim 3, Horiguchi, as applied to claim 1, teaches each claimed limitation including wherein the support elements (12) having a small friction resistance (para. 0019) but is silent on the support points of the at least one support element are equipped with a friction-reducing coating comprising at least one of molybdenum coating, molybdenum sulfide coating, graphite coating, diamond coatings, plastic coatings and ceramic coatings.  
Weihe teaches that it is known in the art of rollers for supporting an object (1:10-15; Figure 3, roller 20 supporting object 50) (“the object 50 to be conveyed preferably has a relatively flat underside surface 60 which sits on and is supported by the uppermost tangential surfaces 70 of rollers 20;” 3:25-28) for the rollers to be equipped with a friction-reducing coating comprising at least one of molybdenum coating, molybdenum sulfide coating, graphite coating, diamond coatings, plastic coatings and ceramic coatings (“At least the outer circumferential surface of roller 20 preferably comprises a relatively low friction material (such as a smooth surfaced polymer, metal, glass, ceramic or the like) such that a minimum of frictional resistance to forward movement 100, is created when surfaces 60 and 70 may come into contact.” 5:45-49).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi with Weihe, by adding to the support elements already having a small friction resistance of Horiguchi, with the teachings of Weihe, in order to further minimize frictional resistance, thereby improving efficiency of the support elements during movement.
Regarding claim 5, Horiguchi, as applied to claim 1, teaches each claimed limitation and further teaches wherein the at least one support element (12) a large steel ball (para. 0019). And that the support points are formed on an outer surface of the at least one support element (as detailed in claim 1, above). Horiguchi is, therefore, silent on the at least one support element being a circular cylindrical, and wherein the support points are formed on a cylindrical outer surface  of the at least one support element.  
Weihie teaches that it is known in the art of freely rotating support elements supporting an object (1:10-15; Figure 3, roller 20 supporting object 50) (2:61-65; “a serial array of cylindrical rollers 20 mounted on either end of each roller by conventional means, such as ball bearing means on the support framework such that the rollers 20 are freely rotatable around their axes.”) (“the object 50 to be conveyed preferably has a relatively flat underside surface 60 which sits on and is supported by the uppermost tangential surfaces 70 of rollers 20;” 3:25-28) for the at least one support element (20) being a circular cylindrical (figure 3 shows 20 having a circular cross section with 2:61-65 stating that 20 are cylindrical), and wherein the support points are formed on a cylindrical outer surface of the at least one support element (Figures 3-4; outer surface 70 contacts object 50 received thereon).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi with Weihe, by substituting the freely rotating ball support elements of Horiguchi, with the teachings of Weihe, for in doing so would amount to a simple substitution of art recognized freely rotating support elements (ball shape vs. cylindrical shape) performing the same function of supporting an object and being freely rotating and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Morimura (U.S. Publication 2018/0050432).
Regarding claim 8, Horiguchi, as applied to claim 1, teaches each claimed limitation including the at least two adjacent support elements connected to one another, but is silent on support elements being connected in a spring-loaded manner.  

    PNG
    media_image6.png
    476
    567
    media_image6.png
    Greyscale

Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Horiguchi, while rollers 40 correspond to the support elements) to use at least two adjacent support elements (a pair of rollers 40-para. 0033) connected to one another in a spring-loaded manner (coil spring 42).  Morimura further states that at least one support element being freely rotatable (para. 0034; “Each roller 40 can self-rotate around a rotation shaft 44 attached on the center thereof”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi, by adding to the support elements of Horiguchi, with the teachings of Morimura, in order to provide a support element that prevents the rapid change of supporting force (para. 0035; the springs 42 would absorb some of the force exerted by the workpiece during processing and would act much the same way as shocks in a vehicle.).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Muller et al. (U.S. Patent 6423929), hereinafter Muller.
Regarding claim 4, Horiguchi, as applied to claim 1, teaches each claimed limitation except for wherein further comprising a workpiece fixing device configured for fixing the flat workpiece.  
Muller teaches that it is known in the art of machining of plate-like flat workpieces (1:5-10) in which a workpiece fixing device is used and configured for fixing the flat workpiece (clamping jaws 10/10a fixes and holds workpiece 1; Figs. 1-3; 1:38-44 and 2:25-34).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi, with Muller, by adding to the workpiece support of Horiguchi, with the teachings of Muller, in order to accurately hold the workpiece in place such that curvature induced deviations may be minimized.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Sercel et al. (U.S. Publication 2011/0132885), hereinafter Sercel.
Regarding claim 6, Horiguchi, as applied to claim 1, teaches each claimed limitation including determining the position of the at least one support element (para. 0024, the position of the support tool can be specified by counting the number of rotations of the motors 31 and 21) (para. 0025 and 0034, the support tool 8 being immediately below or near the processing head 20 is moved to prevent damage).
Horiguchi is silent on a detecting element arranged and configured for detecting at least one support element in a work area of a tool of the processing machine, which forward detection data to the transfer device in order to initiate a transfer of the at least one support element from the first position to at least one further position.  
Sercel teaches that it is known in the art of machining of flat workpieces (para. 0002) (Figure 1A/B shows workpiece 102 held by supporting member 114, which is itself, displaced by stage 110 between a first position, Fig. 1A, and a second position, Fig. 2B.  Here, the positioning stage 110 and the support member 114 are considered to correspond to the transfer device and support element of Horiguchi, respectively) to use a detecting element arranged and configured for detecting at least one support element in a work area of a tool of the processing machine [Paragraph 0026 of the instant applications discloses “Sensors such as but not limited to a camera, a distance sensor or a position-sensitive mechanical stop can be used as means for detection.”] (Sercel teaches using camera 130 that produces an image.  Here, camera 130 reads on the camera of the instant application and is, therefore, also able to perform the claimed function without further modification.), which forward detection data to the transfer device in order to initiate a transfer of the at least one support element from a first position to at least one further position (para. 0027; “…includes a motion control system 140 that controls the motion of the positioning stage 110 during alignment and/or machining of the workpiece 102. The motion control system 140 may generate alignment data from the image data generated by the opposite side camera 130 and controls the motion of the positioning stage 110 in response to the alignment data.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi with Serel, by adding to the support element and movement control thereof, of Horiguchi, with the teachings of Sercel, in order to accurately align the workpiece, relative to the processing tool, during machining.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Amada (JPH09271978).
Regarding claim 7, Horiguchi, as applied to claim 1, teaches each claimed limitation except for wherein at least one of the support elements has a plurality of disc sections arranged at a distance from one another, the disc sections being arranged on a common axis of rotation, wherein the support points are formed circumferentially on the disc sections of the at least one support element.  

    PNG
    media_image7.png
    312
    378
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    248
    258
    media_image8.png
    Greyscale

Amada teaches that it is known in the art of machining devices using workpiece support tables (Fig. 1; paragraphs 0001-0002; laser cutting) for at least one of the support elements to have a plurality of disc sections (rollers 11) arranged at a distance from one another, the disc sections being arranged on a common axis of rotation (rotary shaft 9A/B/C; paragraph 0014), wherein the support points are formed circumferentially on the disc sections of the at least one support element (the point of contact between rollers 11 and  the workpiece occur on an outer circumferential surface of the rollers 11).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi with Amada, by substituting the support elements of Horiguchi, with the teachings of Amada, in order to provide a workpiece support of a cutting machine that can easily position a workpiece and has the function of not only supporting the workpiece, but also allows for the loading and unloading thereof (para. 0007). Furthermore, using the support element having a plurality of disc sections arranged on a common axis of rotation would amount to a simple substitution of art recognized workpiece support elements performing the same function of supporting a workpiece during machining, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of Stegemann et al. (U.S. Publication 2010/0206858), hereinafter Stegemann.
Regarding claim 9, Horiguchi, as applied to claim 1, teaches each claimed limitation including the transferring the at least one of the support elements.  Horiguchi is silent on at least one recess element for a tool of the processing machine, wherein the at least one recess element is displaceable relative to the workpiece support plane.

    PNG
    media_image9.png
    605
    614
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    446
    366
    media_image10.png
    Greyscale

Stegemann teaches that it is known in the art of machining devices in which a workpiece is supporting during machining (para. 0001) (Figures 1-3; cutting tool 17 for processing workpiece 17.  Workpiece 17 is supported on workpiece support 14 formed by belt 16 and rollers 28) 

    PNG
    media_image11.png
    549
    521
    media_image11.png
    Greyscale

to use at least one recess element for a tool of the processing machine (para. 0041; “…beam capturing device 26 has an opening 31 that is oriented towards the cutting head 22. The opening 31 extends along the entire working range of the cutting head 22 in the y-direction. During the processing of the workpiece 17, the cutting beam 24 exiting from the bottom surface of the workpiece 17 after having realized a cutting gap 32 may pass through the opening 31 and be captured by a housing 34 of the beam capturing device 26.”), wherein the at least one recess element is displaceable relative to the workpiece support plane (para. 0040; “…the beam capturing device 26 can be movable, e.g., on a guide 36, in and against the x-direction. The beam capturing device 26 can be coupled to the movement of the cutting head 22, for example by means of a drive of its own, or following said movement without having a drive of its own.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi, with Stegemann, by adding to the processing tool of Horiguchi, with the teachings of Stegemann, in order to provide a recess (capturing device) for the processing tool (laser beam) that allows for the collection of contaminants such that the workpiece undergoing processing is kept form being impaired by sparks or slag (para. 0023).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP11192576; cited on IDS dated 04/21/2020, which includes a machine translation) in view of in view of Morimura (U.S. Publication 2018/0050432) and Boltshauser (U.S. Patent 6112389).
Regarding claim 10, Horiguchi, as applied to claim 1, teaches each claimed limitation including the “transferred by means of the transfer device along a plane running parallel to that of the workpiece support plane” (as detailed in claim 1). Horiguchi is silent on wherein at least one support element is designed to be magnetic or magnetisable and the at least one support element is arranged to be transferred by means of a displaceable magnetizing device.

    PNG
    media_image12.png
    578
    567
    media_image12.png
    Greyscale

Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Horiguchi, while rollers 40 correspond to the support elements) to use at least two adjacent support elements (a pair of rollers 40-para. 0033) for at least one support element being freely rotatable (para. 0034; “Each roller 40 can self-rotate around a rotation shaft 44 attached on the center thereof”).
Morimura teaches wherein at least one support element (roller 40, paragraph [0033]) is designed to magnetisable (“movable element 50, various forces may be used, including oil pressure, air pressure, electromagnetic force, magnetic force, or the like” (emphasis added), paragraph [0037]).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi with Morimura, by adding to the support elements of Horiguchi, with the teachings of Morimura, in order to provide a support element that prevents the rapid change of supporting force (para. 0035 and 0037; the springs 42, whose length is changed by element 50, would absorb some of the force exerted by the workpiece during processing and would act much the same way as shocks in a vehicle.).
The primary combination teaches each claimed limitation except for the use of a displaceable magnetizing device.
Botlshauser is directed toward a transport device (Title).  Boltshauser teaches at least one support element is arranged to be transferred by means of a displaceable magnetizing device as a transfer device (“the pallet is formed from magnetizable material, at least in part, and at least one permanent magnet or, optionally, an electromagnet is assigned to the conveying surface within this region so that the pallet adheres to the conveying surface due to magnetic forces”, col. 3, Il. 3-7).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Horiguchi, as modified by Morimura, with Botlshauser by adding to the support elements of Horiguchi, with the use of a displaceable magnetizing device of Boltshauser, in order to allow the conveying surface to be oriented in any direction, such “arbitrary orientation is advantageous for the transfer to processing stations and, in particular, during processing in the processing station” (3:8-12).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl in view of Tanaka (U.S. Publication 2016/0225134)
Regarding claim 11, Zwickl teaches a processing machine (Title-“Workpiece Support For Use In A Machine Tool”) (Figure 1, shows processing machine including cutting unit 4) for flat workpieces (para. 0001; “invention relates to the placement of flat workpieces in a machining station”) comprising:
a workpiece support (Fig. 2, workpiece support 1-para. 0027) for the processing machine (Fig. 1) for the flat workpieces,

    PNG
    media_image13.png
    360
    568
    media_image13.png
    Greyscale

the workpiece support comprising support elements [roller 12] (supporting elements 6 consist of a roller carrier 11 and top and bottom rollers 12 and 13-para. 0028), each of which form a plurality of support points for the workpieces (Para. 0028, each of the supporting elements consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece) and which span a workpiece support plane (as annotated above, rollers 12 of each support element 6 define a workpiece support plane) for the flat workpiece; 
a transfer device for transferring at least one of the support elements from a first position into at least one further position is provided [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (Zwickl teaches that each supporting element 6, along with roller 12,  is supported on support structure 23 and that the “rows of supports can be moved independently of one another during machining operation from left to right…by means of carrier 23”-para. 0034) (Zwickl further states, in paragraph 0034, that “the entire package, that is, all of the rows of supports at once, can also be displaced in the transverse direction…by means of the bottom carrier 23a.”) (It is clear from Figure 5, that the transverse direction, being left to right, corresponds to the same directionality of the workpiece support plane.  It is also clear that carrier 23/23a is a rail that allows for the displacement of support elements 12), wherein 
at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (As stated above, the transfer rails 23a allow for the displacement of the support elements 6 “during machining operation from left to right.”  Here, the “left to right” direction is parallel to the above annotated workpiece support plane and that movement of support elements 6 occur during operation, i.e., under load);

    PNG
    media_image14.png
    356
    461
    media_image14.png
    Greyscale

the at least one support element (12) (para. 0029) has an axis of rotation (as annotated above, the axis of rotation of rollers 12 extends from into/out of the page) around which the at least one support element is rotatable (roller 12 is rotated); and

    PNG
    media_image15.png
    360
    568
    media_image15.png
    Greyscale

the axis of rotation is aligned parallel to the workpiece support plane (as shown above); and the entire workpiece support is displaceable along the plane (via movement along transfer rails 23/23A), 
at least one tool (para. 0024; “…The machining unit 4 is a cutting unit, which operates in a contactless manner, for example, a laser cutting unit or a water jet cutting unit or a plasma cutting unit or an erosion cutting unit….”) for processing the flat workpiece.
Zwickl does not explicitly teach the tool being displaceable relative to the workpiece support.
Tanaka teaches that it is known in the art of machining of plate-shaped workpieces (para. 0002) (Figure 1 shows workpiece 11 held by chuck 10 on x-axis movement table 6.  Para. 0016 discloses that the x-axis movement mechanism includes a pair of guide rails and that table 6 is arranged on the rails in a slidable manner.  Here, the guide rails are considered to correspond to the transfer device/rails of Zwickl with the table 6 corresponding to the workpiece support) for the processing tool (cutting unit 14) to be displaceable relative to the workpiece support (para. 0019; “A cutting unit movement mechanism 18 is provided on the top portion of the forward face of the support structure 16. The cutting unit movement mechanism 18 moves the cutting unit 14 in the Y-axis direction (indexing feed direction) and Z-axis direction (vertically).”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl with Tanaka, by adding to the processing tool of Zwickl, with the displaceable means of Tanaka, in order to provide further range of motion, thereby allowing for greater flexibility in the positioning of the processing tool relative to the workpiece.
Regarding claim 12, Zwickl teaches a method for processing a flat workpiece using a processing machine (Title-“Workpiece Support For Use In A Machine Tool”) (Figure 1, shows processing machine including cutting unit 4) (para. 0001; “invention relates to the placement of flat workpieces in a machining station”) comprising the steps of:
providing a workpiece support (Fig. 2, workpiece support 1-para. 0027) for the processing machine (Fig. 1) for the flat workpieces,

    PNG
    media_image13.png
    360
    568
    media_image13.png
    Greyscale

the workpiece support comprising support elements [roller 12] (supporting elements 6 consist of a roller carrier 11 and top and bottom rollers 12 and 13-para. 0028), each of which form a plurality of support points for the workpieces (Para. 0028, each of the supporting elements consists of a top roller 12, “on which the workpiece rests.”  Rollers 12, therefore, include a support point.  The support point being the point of contact between roller 12 and the workpiece) and which span a workpiece support plane (as annotated above, rollers 12 of each support element 6 define a workpiece support plane) for the flat workpiece; 
providing a transfer device for transferring at least one of the support elements from a first position into at least one further position is provided [The instant application, with reference to Figure 1 and paragraph 0072 disclose transfer device 22 including “transfer rails 23, on which the workpiece support 31 is arranged to be movable in the X direction” and including “at least one drive device”] (Zwickl teaches that each supporting element 6, along with roller 12,  is supported on support structure 23 and that the “rows of supports can be moved independently of one another during machining operation from left to right…by means of carrier 23”-para. 0034) (Zwickl further states, in paragraph 0034, that “the entire package, that is, all of the rows of supports at once, can also be displaced in the transverse direction…by means of the bottom carrier 23a.”) (It is clear from Figure 5, that the transverse direction, being left to right, corresponds to the same directionality of the workpiece support plane.  It is also clear that carrier 23/23a is a rail that allows for the displacement of support elements 12), wherein 
providing at least one support element (12) is configured to be transferred under load of a workpiece by a movement parallel to the workpiece support plane from the first position into the at least one further position (As stated above, the transfer rails 23a allow for the displacement of the support elements 6 “during machining operation from left to right.”  Here, the “left to right” direction is parallel to the above annotated workpiece support plane and that movement of support elements 6 occur during operation, i.e., under load);

    PNG
    media_image14.png
    356
    461
    media_image14.png
    Greyscale

wherein the at least one support element (12) (para. 0029) has an axis of rotation (as annotated above, the axis of rotation of rollers 12 extends from into/out of the page) around which the at least one support element is rotatable (roller 12 is rotated); and

    PNG
    media_image15.png
    360
    568
    media_image15.png
    Greyscale


wherein the axis of rotation is aligned parallel to the workpiece support plane (as shown above); and the entire workpiece support is displaceable along the plane (via movement along transfer rails 23/23A), 
providing at least one tool (para. 0024; “…The machining unit 4 is a cutting unit, which operates in a contactless manner, for example, a laser cutting unit or a water jet cutting unit or a plasma cutting unit or an erosion cutting unit….”) for processing the flat workpiece, positioning the flat workpiece to be processed on the workpiece support (As detailed above); positioning of the tool for processing the flat workpiece (implied in order to process/cut the workpiece); and at least one of transferring and moving at least one of the support elements of the workpiece support along a plane that runs parallel to the workpiece support plane, starting from the work area, if at least one support element is determined in a work area of the tool, positioned for processing, of a processing head of the processing machine, the entire workpiece support being displaced along the plane (movement via transfer device detailed above); and execution of a processing process (aforementioned steps are executed in order to cut the flat workpiece).
Zwickl does not explicitly teach the tool being displaceable relative to the workpiece support.
Tanaka teaches that it is known in the art of machining of plate-shaped workpieces (para. 0002) (Figure 1 shows workpiece 11 held by chuck 10 on x-axis movement table 6.  Para. 0016 discloses that the x-axis movement mechanism includes a pair of guide rails and that table 6 is arranged on the rails in a slidable manner.  Here, the guide rails are considered to correspond to the transfer device/rails of Zwickl with the table 6 corresponding to the workpiece support) for the processing tool (cutting unit 14) to be displaceable relative to the workpiece support (para. 0019; “A cutting unit movement mechanism 18 is provided on the top portion of the forward face of the support structure 16. The cutting unit movement mechanism 18 moves the cutting unit 14 in the Y-axis direction (indexing feed direction) and Z-axis direction (vertically).”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl with Tanaka, by adding to the processing tool of Zwickl, with the displaceable means of Tanaka, in order to provide further range of motion, thereby allowing for greater flexibility in the positioning of the processing tool relative to the workpiece.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Muller et al. (U.S. Patent 6423929), hereinafter Muller.
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation except for comprising the steps of, after positioning the flat workpiece to be processed on the workpiece support, fixing the flat workpiece to be processed by means of the workpiece fixing device.
Muller teaches that it is known in the art of machining of plate-like flat workpieces (1:5-10) in which a workpiece fixing device is used and configured for fixing the flat workpiece (clamping jaws 10/10a fixes and holds workpiece 1; Figs. 1-3; 1:38-44 and 2:25-34).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Muller, by adding to the processing of the workpiece of Zwickl, after positioning the flat workpiece on the workpiece support, with the teachings of Muller, in order to accurately hold the workpiece in place such that curvature induced deviations may be minimized.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Stegemann et al. (U.S. Publication 2010/0206858), hereinafter Stegemann.
Regarding claim 14, the primary combination, as applied to claim 12, teaches each claimed limitation including the transferring the at least one of the support elements.  Zwickl is silent on steps of displacing recess element for the tool relative to the workpiece support plane.


    PNG
    media_image9.png
    605
    614
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    446
    366
    media_image10.png
    Greyscale

Stegemann teaches that it is known in the art of machining devices in which a workpiece is supporting during machining (para. 0001) (Figures 1-3; cutting tool 17 for processing workpiece 17.  Workpiece 17 is supported on workpiece support 14 formed by belt 16 and rollers 28) 

    PNG
    media_image11.png
    549
    521
    media_image11.png
    Greyscale

to use at least one recess element for a tool of the processing machine (para. 0041; “…beam capturing device 26 has an opening 31 that is oriented towards the cutting head 22. The opening 31 extends along the entire working range of the cutting head 22 in the y-direction. During the processing of the workpiece 17, the cutting beam 24 exiting from the bottom surface of the workpiece 17 after having realized a cutting gap 32 may pass through the opening 31 and be captured by a housing 34 of the beam capturing device 26.”), wherein the at least one recess element is displaceable relative to the workpiece support plane (para. 0040; “…the beam capturing device 26 can be movable, e.g., on a guide 36, in and against the x-direction. The beam capturing device 26 can be coupled to the movement of the cutting head 22, for example by means of a drive of its own, or following said movement without having a drive of its own.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Stegemann, by adding to the processing tool of Zwickl, with the teachings of Stegemann, in order to provide a recess (capturing device) for the processing tool (laser beam) that allows for the collection of contaminants such that the workpiece undergoing processing is kept form being impaired by sparks or slag (para. 0023).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwickl and Tanaka, and in further view of Morimura (U.S. Publication 2018/0050432).
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation including the step of transferring or moving to occur (see claim 12, above).  Zwickl is silent on providing a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by one or more computer-based data processing units cause the step of at least one transferring or moving to be performed when the computer program is loaded or executed on the computer-based data processing unit.
Morimura teaches that it is known in the art of workpiece supports for a processing machine (para. 0002) (Figures 2A/2B or 3A/3B; workpiece 100 supported by roller support construction 32-para. 0032) (Here, construction 2 corresponds to the workpiece support of Zwickl, while rollers 40 correspond to the support elements) to provide a non-transitory computer storage medium (Fig. 6 and paragraphs 0039 and 0044; storage unit storing various control programs/parameters) encoded with a computer program (machining program-para. 0044), the program comprising instructions that when executed by one or more computer-based data processing units (CPU executes various calculations and controls driving of various parts-para. 009) cause movement to be performed (para. 0046; “…calculates an amount of movement and a direction of movement of the support construction 32, and instructs the articulated robot 21 to move by the calculated amount of movement….”) when the computer program is loaded or executed on the computer-based data processing unit (CPU).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Zwickl, as modified by Tanaka, with Morimura, by adding to the transferring step of Zwickl, with the teachings of Morimura, in order to provide an automatic means of controlling movement of the support elements during processing of the workpiece.  See also MPEP 2144.04-III.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/           Primary Examiner, Art Unit 3761